103 F.3d 141
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.James Stanley FOX, Defendant-Appellant.
No. 96-35063.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 06, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
James Stanley Fox, a federal prisoner, appeals pro se the district court's order denying Fox's second motion pursuant to 28 U.S.C. § 2255 to reduce his sentence imposed following his guilty plea to three counts of distribution of over five grams of cocaine base in violation of 21 U.S.C. § 841(a)(1).


3
The district court properly rejected Fox's challenge to the constitutionality of the Sentencing Guidelines' disparate treatment of crack cocaine and powder cocaine.  See United States v. Jackson, 84 F.3d 1154, 1159-61 (9th Cir.1995), cert. denied 1996 WL 604206 (U.S. Nov. 12, 1996).  The district court also properly ruled that Fox was not entitled to safety valve relief under 18 U.S.C. § 3553(f) because Fox's Guidelines range required a sentence higher than the statutory mandatory minimum.  See 18 U.S.C. § 3553(f).


4
To the extent Fox raises on appeal arguments independent of the foregoing claims, those arguments are waived because Fox did not present those arguments as grounds for § 2255 relief to the district court.1


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Fox identifies as issues on appeal:  "Selective Prosecution," "Discrimination," "Equal Protection under the Law," "Characteristics not considered by the Sentence Commission," and "Ineffective Counsel during case."